DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Response to Amendment
The amendment filed on 8/22/2022 has been entered. Claims 1-13, 15-19, 21-23 remain pending the application.

Response to Arguments
Applicant's arguments filed on 8/22/2022 have been fully considered but they are moot.
Applicant argues on pages 7-8 that the previous rejection fails to address the newly added limitations to claim 1 related to selecting a measurement target. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Chono et al. (JP6055565B1, hereafter Chono '565 and citing to the machine translation of JP6055565B1) to disclose this limitation in the claims. Accordingly this argument is moot.
Applicant argues on pages 9 the fails to address the limitations of newly added claim 23. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Chono et al. (US20150320399, hereafter Chono), Wang et al. (US20140187942, hereafter Wang), Carter et al. (US20100160781, hereafter Carter), and Collins et al. (US20060274928, hereafter Collins) to disclose this limitation in the claim. Specifically, the combination of Chono is interpreted as determining the presence of a target organ part or lesion part and Wang is interpreted as disclosing determining whether the number of determined targets is plural, singular, or not present. The Applicant further argues that Chono doesn’t read on the claim limitation requiring that a measurement target be a target organ or lesion but the claim notable recites a target organ or lesion part. However, Chono discloses measuring things such as the size of the cardiac apex portion which are parts of a target organ (Chono, Para 138; “the size of the position input 410 is adjusted to a size within which the right and left annulus portions 341 and the cardiac apex portion 332 which become key tissues in measurement items are assumed to be put”) which reads on the broadest reasonable interpretation of a target organ part. Accordingly this argument is moot.
If the Applicant wishes to discuss ways to overcome the 101 and prior art rejections the Examiner welcomes the chance to discuss things in an interview.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Operation unit in claims 3, 5-7, 13, 15-18, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An operation unit is described as a keyboard, a mouse, a track pad, a touch panel, and the like in paragraph 57 of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process, type abstract without significantly more.
Regarding claim 1, claim 1 recites the steps to “select…” and “set.” as drafted amount to nothing more than a person mentally selecting an organ as the target after viewing an acoustic image and deciding to select a specific measurement algorithm to measure the identified target. The step of “measure…” as drafted amount to nothing more than a person mentally observing the length of the target organ. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.
In claim 1, the abstract idea judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of “a display unit…” and “a processor configured to…” perform the abstract idea. However, the display unit is recited at a high-level of generality (i.e., any display able to display an acquired acoustic wave image) and amounts to no more than a mere insignificant pre-solution activity of data gathering. Furthermore, the display unit being used to display the measurement result amounts to nothing more than an insignificant post-solution activity of outputting results/measurement. Similarly, the processor is also recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. See MPEP 2106.05f. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application, therefore, claim 1 is directed to a judicial exception.
Claim 1 does not appear to include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “display unit” for displaying an acoustic wave image or a measurement result appears to amount to no more than a mere pre-solution activity of data gathering and a post-solution of outputting data, which does not amount to an inventive concept. Further, the claimed processor appears to amount to no more than a generic computer used to implement the abstract idea of determining a measurement target and measuring the target using a measurement algorithm. Accordingly, claim 1 does not appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 2, claim 2 merely recites further details related to mental-process type abstract idea of determining measurement targets. The step of “determining…” as drafted amount to nothing more than a person mentally determining a measurement target using previous and alter image frames. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.

Regarding claim 3, claim 3 merely recites an operation unit which is an insignificant post-solution activity of interfacing with the processor. Similarly, the operation unit is also recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 4, claim 4 merely recites an operation unit which is an insignificant post-solution activity of interfacing with the processor. Similarly, the operation unit is also recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 5, claim 5 merely recites details of the operation unit sending an instruction which is an insignificant post-solution activity of interfacing with the processor. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 6, claim 6 merely recites detail related to an insignificant post-solution activity of sending instructions and displaying results. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 7, claim 7 merely recites detail related to an insignificant post-solution activity of sending instructions and displaying results. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 8, claim 8 merely recites further details related to mental-process type abstract idea of determining measurement targets. The step of “determining…” as drafted amount to nothing more than a person mentally determining whether or not a there is a singular number of measurement targets. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.

Regarding claim 9, claim 9 merely recites further details related to mental-process type abstract idea of determining measurement targets. The step of “determining…” as drafted amount to nothing more than a person mentally determining whether or not a there is a singular number of measurement targets based on similarity. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.

Regarding claim 10, claim 10 merely recites detail related to an insignificant post-solution activity of displaying a lack of results. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 11, claim 11 merely recites further details related to mental-process type abstract idea of determining measurement targets. The step of “determining…” as drafted amount to nothing more than a person mentally determining whether or not a there is a singular or plural number of measurement targets. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.

Regarding claim 12, claim 12 merely recites detail related to an insignificant post-solution activity of sending instructions and displaying results. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 13, claim 13 recites further details related to mental-process type abstract idea of determining measurement targets. The step of “designating…” as drafted amount to nothing more than a person mentally selecting one of a plurality of a possible candidates. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.
The limitations related to issuing a warning and related to the operation unit are detail related to an insignificant post-solution activity of sending instructions and displaying results. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 15, claim 15 recites further details related to mental-process type abstract idea of determining measurement targets. The step of “designating…” as drafted amount to nothing more than a person mentally selecting one of a plurality of a possible candidates. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.
The limitations related to issuing a warning and related to the operation unit are detail related to an insignificant post-solution activity of sending instructions and displaying results. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 16, claim 16 recites details related to an insignificant post-solution activity of displaying results. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 17, claim 17 recites further details related to mental-process type abstract idea of determining measurement targets. The step to “set…” as drafted amount to nothing more than a person mentally correcting what measurement is done. The step of “measure…” as drafted amount to nothing more than a person mentally observing the length of the target organ based on the correction. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper. 
The processor is recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. See MPEP 2106.05f. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 18, claim 18 recites further details related to mental-process type abstract idea of determining measurement targets. The step to “set…” as drafted amount to nothing more than a person mentally correcting what measurement is done. The step of “measure…” as drafted amount to nothing more than a person mentally observing the length of the target organ based on the correction. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper. 
The processor is recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. See MPEP 2106.05f. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 19, claim 19 merely recites additional details related to the insignificant pre-solution activity of data gathering. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 21, claim 21 merely recites further details related to the insignificant pre-solution activity of data gathering. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application nor do they appear to confer an inventive concept that is significantly more than the judicial exception.

Regarding claim 22, claim 22 recites further details related to mental-process type abstract idea of determining measurement targets. The step of “correcting” as drafted amount to nothing more than a person mentally correcting what measurement is done. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper. 

Regarding claim 23, claim 23 recites the steps to “determine…” and “set.” as drafted amount to nothing more than a person mentally determining whether an organ as the target after viewing an acoustic image and deciding to select a specific measurement algorithm to measure the identified target. The step of “measure…” as drafted amount to nothing more than a person mentally observing the length of the target organ. These steps, under their broadest reasonable interpretation, appear to recite a mental-process type abstract idea because they can practically be performed in the human mind or with the aid of pen and/or paper.
In claim 1, the abstract idea judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of “a display unit…” and “a processor configured to…” perform the abstract idea. However, the display unit is recited at a high-level of generality (i.e., any display able to display an acquired acoustic wave image) and amounts to no more than a mere insignificant pre-solution activity of data gathering. Furthermore, the display unit being used to display the measurement targets and the measurement results amounts to nothing more than an insignificant post-solution activity of outputting results/measurement. Similarly, the processor is also recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. See MPEP 2106.05f. Accordingly, the recited additional elements do not appear to, either individually or as a whole, integrate the judicial exception into a practical application, therefore, claim 1 is directed to a judicial exception.
Claim 1 does not appear to include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “display unit” for displaying an acoustic wave image, measurement targets, or a measurement result appears to amount to no more than a mere pre-solution activity of data gathering and a post-solution of outputting data, which does not amount to an inventive concept. Further, the claimed processor appears to amount to no more than a generic computer used to implement the abstract idea of determining a measurement target and measuring the target using a measurement algorithm. Accordingly, claim 1 does not appear to confer an inventive concept that is significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chono et al. (US20150320399, hereafter Chono) and Chono et al. (JP6055565B1, hereafter Chono '565 and citing to the machine translation of JP6055565B1).
Regarding claim 1, Chono discloses an acoustic wave diagnostic apparatus (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1”), comprising:
a display unit (Chono, display unit 132) that displays an acquired acoustic wave image (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] a measurement computation unit 120 [...] a display unit 132”) (Chono, Para 8; “a display unit that displays the image generated by the image generation unit”);
a processor (Chono, measurement computation unit 120) configured to
automatically (Chono, Para 100; “In the above-described embodiment, measurement is automatically performed according to a measurement condition of step S110 in a situation where a position input of step S220 is not yet performed by the examiner at the beginning, and then, the examiner determines the properness of a measurement value [...] Because a measurement item is automatically measured depending on the measurement item or depending on the subject 2, an accurate measurement value is obtained in many cases, and there is a large effect of reducing the burden on the examiner.”) (Chono, Para 48-56; discussing automatically performing measurements; “The measurement setting unit 150 includes the measurement condition setting unit 152 and the auxiliary information setting unit 160 that generates and outputs the auxiliary information 1642, such as a measurement position candidate region, which serves as a refinement condition for identifying a measurement position by computation”, “the auxiliary information generation unit 164 calculates the measurement position candidate region by the computation scheme which sets the relatively rough position at which a measurement position may exist using the position information 1622 set by the position setting unit 162. This information is passed as the auxiliary information 1642 to the measurement position computation unit B 114 of the measurement position computation unit 110. In a specific example, the above-described computation performed by the auxiliary information generation unit 164 detects a position having a characteristic of the measurement position by pattern matching processing or edge detection processing, around a position indicated by the position information 1622 set by the position setting unit 162, and sets a region around the detected position, as a measurement position candidate region. In another scheme, a past pattern of measurement positions is statistically analyzed, a measurement position is estimated from the position information 1622 using this analysis result, and a region around this estimated position is set as a measurement position candidate region”) determine a measurement target included in the acoustic wave image displayed on the display unit (Chono, Para 52; “processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position, by the measurement position computation unit B 114”) (Chono, Para 49; “The measurement position computation unit 110 includes the measurement position computation unit A 112 and the measurement position computation unit B 114. Each the measurement position computation unit A 112 and the measurement position computation unit B 114 has a function of computing measurement position information 1102 which indicates the measurement position, on the basis of an image of a database 141 held in the recording unit 140 based on a tissue image 1062 generated by the ultrasonic image generation unit 106”) based on score of likelihood or similarity assigned to a pattern in the acoustic wave image (Chono, Para 52; “the auxiliary information 1642 as described above is used as information to indicate a measurement position candidate region in a region that indicates a rough position of a measurement position, by the measurement position computation unit B 114. Accordingly, processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position. The characteristics are quantified to be an index of the likelihood of the measurement position”), the measurement target being an organ or a lesion part (Chono, Para 8; “For example, the measurement position may be a contour line of a part or a tissue within a subject”) (Chono, Para 138; “the size of the position input 410 is adjusted to a size within which the right and left annulus portions 341 and the cardiac apex portion 332 which become key tissues in measurement items are assumed to be put”);
Chono is interpreted as disclosing automatically determining a measurement target in an image because the measurement target is described as being automatically measured based on identified characteristics, edge detection, or pattern matching. Although the user inputs a measurement condition, for example, what tissue is measured, Chono discloses where the measurement position and candidate in the image is automatically determined rather than being selected by the user.
set a measurement algorithm based on the measurement target (Chono, Para 53; “On the basis of the measurement position information 1102, the measurement value computation unit 122 performs measurement computation, among the above-described types of measurement computation, according to a measurement condition 1522 which has been set by the measurement condition setting unit 152”); and
measure the measurement target in the acoustic wave image based on the measurement algorithm set by the processor and display a measurement result on the display unit (Chono, Para 52; “When the measurement position is determined by the measurement position computation unit 110, the determined measurement position information 1102 is sent to the output image generation unit 130”) (Chono, Para 53; “The measurement value computation unit 122 performs measurement computation on the basis of the measurement position computed by the measurement position computation unit 110 […]Then, the result of the measurement computation is sent to the output image generation unit 130 and displayed on the display unit 132”).
Chono does not clearly and explicitly disclose selecting the measurement target from a plurality of measurement target candidates.
In an analogous acoustic diagnostic device field of endeavor Chono ‘565 discloses selecting a measurement target from a plurality of measurement target candidates (Chono ‘565, Pg 3, Para 6; “For example, if there is only one candidate part, that candidate part is set as a measurement target part, and if there are a plurality of candidate parts, a candidate part […] is set as a measurement target part”) and setting a measurement algorithm based on the measurement target (Chono ‘565, Pg 4, Para 4; “In a desirable specific example, the ultrasonic diagnostic apparatus performs measurement for at least one of a plurality of measurement items determined for each analysis mode according to the type of the cross section, and according to the analysis mode.”) (Chono ‘565, Pg 3, Para 7; “the desired cross-section type corresponding to the measurement target region and the measurement related to the measurement target region is determined. Therefore, if the cross-sectional type and the measurement target part are specified, the measurement items related to the measurement target part can be specified or narrowed down”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono to include selecting the measurement target from a plurality of measurement target candidates in order to improve reproducibility and objectivity as taught by Chono ‘565 (Chono ‘565, Pg 3, Para 2)

Regarding claim 2, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 1 as discussed above.
Chono as modified by Chono ‘565 above further discloses wherein the processor determines the measurement target included in the acoustic wave image with reference to the acoustic wave image and acoustic wave images captured before and after the acoustic wave image in time series (Chono, Para 65; “processing of the measurement position computation unit 110 may be defined so that the measurement position computation unit A 112 or the measurement position computation unit B 114 of the measurement position computation unit 110 operates at each characteristic time phase according to a measurement condition, or the measurement position computation unit may be configured to operate constantly so as to update a measurement value for each frame”).

Regarding claim 3, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 1 as discussed above.
Chono as modified by Chono ‘565 above further discloses an operation unit for a user to perform an input operation (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] an operation unit 108”) (Chono, Para 63; “The operation unit 108 has a keyboard, a pointing device, a voice input device, etc. The pointing device may be a mouse, a track ball, a touch panel provided on a display screen of the display unit 132, or the like”).

Regarding claim 4, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 2 as discussed above.
Chono as modified by Chono ‘565 above further discloses an operation unit for a user to perform an input operation (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] an operation unit 108”) (Chono, Para 63; “The operation unit 108 has a keyboard, a pointing device, a voice input device, etc. The pointing device may be a mouse, a track ball, a touch panel provided on a display screen of the display unit 132, or the like”).

Regarding claim 5, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 3 as discussed above.
Chono as modified by Chono ‘565 above further discloses the processor further configured to receive a measurement execution instruction from the user through the operation unit (Chono, Para 65; “Therefore, an operation on the operation unit 108 by the examiner can be accepted at any time, so that required application software is activated and executed based on the examiner's operation on the operation unit 108 […] For example, when input to the position setting unit 162 or input of a measurement condition to the measurement condition setting unit 152 through the operation unit 108 is performed, processing of the position setting unit 162 or the measurement condition setting unit 152 is executed on the basis of the input operation”).

Regarding claim 16, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 3 as discussed above.
Chono as modified by Chono ‘565 above further discloses wherein the processor displays a name of the measurement target that has been measured (heart), a measurement value (multiple measurement values shown in Figure 4), and a measurement line (indication line 364) used for measurement on the display unit as the measurement result (Chono, Figure 4; showing the displayed measurement name, value and line used (indication line 364)) (Chono, Para 86; “an indication line 364 is set and displayed by the position input 362”).

Regarding claim 17, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 16 as discussed above.
Chono as modified by Chono ‘565 above further discloses wherein the processor is configured to receive a measurement target correction instruction for the measurement result displayed on the display unit from the user through the operation unit, wherein the processor sets a measurement algorithm corresponding to a corrected measurement target in a case where the processor receives the measurement target correction instruction, and the processor measures the corrected measurement target again based on the measurement algorithm set by the processor (Chono, Para 74; “a remeasurement instruction field 326 is provided for an instruction in a case where the measurement values 324 is desired to be recomputed [...]  remeasurement computation instruction 327 is selected, and in order to give an instruction to perform measurement position computation by the measurement position computation unit B 114 and processing of the measurement value computation unit 122 based on its result, a remeasurement position computation instruction 328 is selected. [...] When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed”).

Regarding claim 18, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 16 as discussed above.
Chono as modified by Chono ‘565 above further discloses wherein the processor is configured to
receive a measurement line correction instruction for the measurement result displayed on the display unit from the user through the operation unit (Chono, Para 74; “In addition, when the remeasurement instruction field 326 is selected, position information input by the position input 362 to the position setting unit 162 is allowed”),
wherein the processor performs measurement again based on a corrected measurement line in a case where the processor receives the measurement line correction instruction (Chono, Para 74; “a remeasurement instruction field 326 is provided for an instruction in a case where the measurement values 324 is desired to be recomputed [...]  remeasurement computation instruction 327 is selected, and in order to give an instruction to perform measurement position computation by the measurement position computation unit B 114 and processing of the measurement value computation unit 122 based on its result, a remeasurement position computation instruction 328 is selected. [...] When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed”).

Regarding claim 19, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 1 as discussed above.
Chono as modified by Chono ‘565 above further discloses wherein the acoustic wave image is any one of an ultrasound image, a photoacoustic wave image, or a composite image of an ultrasound image and a photoacoustic wave image (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes an ultrasonic signal generation unit 102, an ultrasonic image generation unit 106”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chono and Chono ‘565 as applied to claim 5 above, and in further view of Pelissier et al. (US20170105701, hereafter Pelissier).
Regarding claim 6, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 5 as discussed above.
Chono as modified by Chono ‘565 above does not clearly and explicitly disclose wherein the processor determines freezing acoustic wave images sequentially displayed on the display unit by the user through the operation unit to be the measurement execution instruction.
In an analogous ultrasound imaging field of endeavor Pelissier discloses wherein a processor determines freezing acoustic wave images sequentially displayed on a display unit by a user through an operation unit to be an execution instruction (Pelissier, Para 27; “The ultrasound imaging device may be configured to receive a freeze message by way of the remote interface, the freeze message identifying a selected one of the plurality of frames of the video stream or the ultrasound image data, and, in response to the freeze message, to display on the display the selected one of the plurality of frames”) (Pelissier, Para 53; “Once the desired scan plane is found, the operator will typically capture, or freeze that image for further analysis or documentation. A typical ultrasound exam may involve capturing images from several different scan planes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 above wherein the processor determines freezing acoustic wave images sequentially displayed on the display unit by the user through the operation unit to be the measurement execution instruction in order to allow for further analysis by a user as needed as taught by Pelissier (Pelissier, Para 53).

Regarding claim 7, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 5 as discussed above.
Chono as modified by Chono ‘565 above does not clearly and explicitly disclose wherein the processor determines displaying the acoustic wave image stored in a memory on the display unit by the user through the operation unit to be the measurement execution instruction.
In an analogous ultrasound imaging field of endeavor Pelissier discloses wherein a processor determines displaying an acoustic wave image stored in a memory on a display unit by a user through an operation unit to be an execution instruction (Pelissier, Para 27; “an expert may replay a portion of a video or ultrasound data stream that is buffered at remote user interface 118. The replay may be done forward or backward at original speed or a faster or slower speed or a speed controlled by the expert. The expert may go back and forth through the buffered frames until a suitable frame is identified.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 above wherein the processor determines displaying the acoustic wave image stored in a memory on the display unit by the user through the operation unit to be the measurement execution instruction in order to allow for further analysis by a user as needed as well as selecting the best frame as needed as taught by Pelissier (Pelissier, Para 53).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chono and Chono ‘565 as applied to claim 1 above, and in further view of Wang et al. (US20140187942, hereafter Wang).
Regarding claim 8, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 7 as discussed above.
Chono as modified by Chono ‘565 above further discloses does not clearly and explicitly disclose wherein the processor determines whether or not the measurement target included in the acoustic wave image is singular.
In an analogous acoustic image processing field of endeavor Wang discloses determining whether or not a measurement target is singular (Wang, Para 50; "The line candidates with the largest confidence scores are found. Line candidates corresponding to the largest confidence scores are identified. A threshold is used, so any number of line candidates with a sufficient score may be located")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 above wherein the processor determines whether or not the measurement target included in the acoustic wave image is singular in order to allow for the system to account for false detections and missing detections as taught by Wang (Wang, Para 15-18).

Regarding claim 9, Chono as modified by Chono ‘565 and Wang above discloses all of the limitations of claim 8 as discussed above.
Chono does not clearly and explicitly disclose wherein the processor determines that the measurement target has not been determined in the acoustic wave image in a case where scores of likelihood and similarity assigned to a pattern in the acoustic wave image are equal to or less than a predetermined threshold value.
However, Wang further discloses determining that a measurement target has not been determined in a case where scores of likelihood and similarity are equal to or less than a predetermined threshold value (Wang, Para 50; "The line candidates with the largest confidence scores are found. Line candidates corresponding to the largest confidence scores are identified. A threshold is used, so any number of line candidates with a sufficient score may be located").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 and Wang above wherein the processor determines that the measurement target has not been determined in the acoustic wave image in a case where scores of likelihood and similarity assigned to a pattern in the acoustic wave image are equal to or less than a predetermined threshold value in order to allow for the system to account for false detections and missing detections as taught by Wang (Wang, Para 15-18).

Regarding claim 11, Chono as modified by Chono ‘565 and Wang above discloses all of the limitations of claim 8 as discussed above.
Chono does not clearly and explicitly disclose wherein the processor determines whether the measurement target included in the acoustic wave image is singular or plural.
Wang further discloses determining whether or not a measurement target is singular or plural (Wang, Para 50; "The line candidates with the largest confidence scores are found. Line candidates corresponding to the largest confidence scores are identified. A threshold is used, so any number of line candidates with a sufficient score may be located")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 and Wang above wherein the processor determines whether the measurement target included in the acoustic wave image is singular or plural in order to allow for the system to account for false detections and missing detections as taught by Wang (Wang, Para 15-18).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chono, Chono ‘565, and Wang as applied to claim 9 above, and in further view of Carter et al. (US20100160781, hereafter Carter).
Regarding claim 10, Chono as modified by Chono ‘565 and Wang above discloses all of the limitations of claim 9 as discussed above.
Chono as modified by Chono ‘565 and Wang above does not clearly and explicitly disclose wherein the processor is configured to issue a warning in a case where it is determined that the measurement target has not been determined by the processor.
In an analogous ultrasound imaging system field of endeavor Carter discloses issuing a warning in a case where it is determined that a measurement target has not been determined (Carter, Para 26; “the system will automatically identify the vascular structure providing the majority of the blood flow into the abnormal tissue, and target that structure”) (Carter, Para 46; “the system also correctly determined and alerted the operator that there was no detectable target present”).
The use of the techniques of alerting a user that no target as been determined taught by Carter in the invention of measurement target ultrasound system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of alerting a user that no target was determined; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 and Wang above wherein the processor is configured to issue a warning in a case where it is determined that the measurement target has not been determined by the processor in order to alert the operator as needed as taught by Carter (Carter, Para 46) which would allow a user to make adjustments as needed.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chono, Chono ‘565, and Wang as applied to claim 9 above, and in further view of Collins et al. (US20060274928, hereafter Collins) and Blake et al. (US20160022375, hereafter Blake).
Regarding claim 12, Chono as modified by Chono ‘565 and Wang above discloses all of the limitations of claim 9 as discussed above.
Chono as modified by Chono ‘565 and Wang above further discloses wherein the processor displays measurement targets in colors on the display unit (Chono, Para 97; “This position display may be performed by highlighting, such as coloring a position having a high degree of matching on the indication line 364”).
Chono as modified by Chono ‘565 and Wang above does not clearly and explicitly disclose wherein, the processor is further configured to: issue a warning in a case where it is determined that a plurality of the measurement targets have been determined by the processor and wherein the processor displays the plurality of determined measurement targets in different colors on the display unit.
In an analogous medical imaging system field of endeavor Collins discloses issuing a warning when it is determined that a plurality of targets have been determined (Collins, Para 53; “the segmentation module 216 presents for user selection 6 segmentation candidates in a temporary window […] these six candidates, instead of all segmentation candidates, are provided to the user for selection. A user may select one the system determined to be the best result”).
Collins is interpreted as disclosing a “warning” that a plurality of targets have been determined because a listing of a plurality of targets indicates to the user that a plurality of targets has been found.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 and Wang above wherein, the processor is further configured to: issue a warning in a case where it is determined that a plurality of the measurement targets have been determined by the processor in order to allow for user intervention during an automated diagnosis as needed as taught by Collins (Collins, Para 6-7).
Chono as modified by Chono ‘565, Wang, and Collins above does not disclose wherein the processor displays the plurality of determined measurement targets in different colors on the display unit.
In an analogous tissue imaging field of endeavor Blake discloses wherein a processor displays a plurality of determined targets in different colors on a display unit (Blake, Para 37; “identified cardiac tissue segments may be displayed to a user. In one embodiment, each tissue type is shown with a different color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565, Wang, and Collins above wherein the processor displays the plurality of determined measurement targets in different colors on the display unit in order to make the different targets more readily visible and more easily understood by a user as taught by Blake (Blake, Para 37-39).

Regarding claim 21, Chono as modified by Chono ‘565, Wang, Collins, and Blake above discloses all of the limitations of claim 12 as discussed above.
Chono as modified by Chono ‘565, Wang, Collins, and Blake above further discloses wherein the measurement target includes a region where a measurement line can be set (Chono, Figure 4, showing indication line 364 across a heart of the patient)(Chono, Para 60; “The auxiliary information setting unit 160 includes the position setting unit 162 and the auxiliary information generation unit 164 as described above. The position setting unit 162 receives position information used for the auxiliary information generation unit 164 to compute, for example, a measurement position candidate region, […] The position information 1622 has a function of specifying a position in relation to a displayed image, such as being able to define it using a shape including a point, a line, a plane, and the like”) (Chono, Para 85; “In step S220, if there is inputted position information with auxiliary function which helps the measurement position computation unit B 114 accurately compute a measurement position, for example, the contour line 352 (hereinafter referred to as auxiliary information), the measurement position computation unit B 114 is allowed to more accurately identify a measurement position, such as the contour line 352 of a cardiac ventricle of the heart using the auxiliary information as described below”) (Chono, Para 98; “Next, in step S316, a measurement position is computationally calculated such that the measurement position has a predetermined relationship with respect to the annulus portion 341 and the cardiac apex portion 332, which are key tissues whose position has been identified. In this embodiment, the contour line 352 which is the measurement position is computed and determined such that it passes through the key tissues; i.e., the annulus portion 341 and the cardiac apex portion 332. The contour line 352 which is the determined measurement position is superimposed and displayed on the ultrasonic image 330 in step S318”) (Chono, Para 105; “Further, although the position input 362 is, for example, the indication line 364, which is one piece of information, this information can be used as a position of the annulus portion 341 to estimate a positional relationship with the cardiac apex portion 332”).

Claims 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Chono and Chono ‘565 as applied to claim 3 above, and in further view of Carter et al. (US20100160781, hereafter Carter) and Collins et al. (US20060274928, hereafter Collins).
Regarding claim 13, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 3 as discussed above.
Chono as modified by Chono ‘565 above does not clearly and explicitly disclose wherein the processor is configured to issue a warning in a case where it is determined that the measurement target has not been determined by the processor and a case where it is determined that a plurality of measurement targets have been determined by the processor; and receive designation of a measurement target by the user through the operation unit in a case where a plurality of measurement targets have been determined by the processor; wherein the processor measures the measurement target received by the processor.
In an analogous ultrasound imaging system field of endeavor Carter discloses issuing a warning in a case where it is determined that a measurement target has not been determined (Carter, Para 26; “the system will automatically identify the vascular structure providing the majority of the blood flow into the abnormal tissue, and target that structure”) (Carter, Para 46; “the system also correctly determined and alerted the operator that there was no detectable target present”).
The use of the techniques of alerting a user that no target as been determined taught by Carter in the invention of measurement target ultrasound system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of alerting a user that no target was determined; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 above wherein the processor is configured to issue a warning in a case where it is determined that the measurement target has not been determined by the processor in order to alert the operator as needed as taught by Carter (Carter, Para 46) which would allow a user to make adjustments as needed.
In an analogous medical imaging system field of endeavor Collins discloses issuing a warning when it is determined that a plurality of targets have been determined (Collins, Para 53; “the segmentation module 216 presents for user selection 6 segmentation candidates in a temporary window […] these six candidates, instead of all segmentation candidates, are provided to the user for selection. A user may select one the system determined to be the best result”).
Collins is interpreted as disclosing a “warning” that a plurality of targets have been determined because a listing of a plurality of targets indicates to the user that a plurality of targets has been found.
receiving designation of a target by the user through an operation unit in a case where a plurality of targets have been determined by the processor (Collins, Para 53; “A user may select one the system determined to be the best result. The user may also select a segmented image from one of the other candidate images 408. The user may identify a selection to the system by, for example, double-clicking a segmentation candidate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 and Carter above wherein the processor is configured to issue a warning in a case where it is determined that a plurality of measurement targets have been determined by the processor; and receive designation of a measurement target by the user through the operation unit in a case where a plurality of measurement targets have been determined by the processor; wherein the processor measures the measurement target received by the processor in order to allow for user intervention during an automated diagnosis as needed as taught by Collins (Collins, Para 6-7).
Chono as modified by Chono ‘565, Carter, and Collins above is interpreted as measuring the measurement target received by the processor because Chono measures a measurement target and Collins modifies Chono to have a user select a measurement target from a plurality of candidates.

Regarding claim 15, Chono as modified by Chono ‘565, Carter, and Collins above discloses all of the limitations of claim 13 as discussed above.
Chono as modified by Chono ‘565, Carter, and Collins above further discloses (Chono, Para 79; “a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”).
Chono does not clearly and explicitly disclose wherein, in the case where it is determined that a plurality of the measurement targets have been determined by the processor, the processor displays a warning on the display unit and displays the plurality of determined measurement targets on the display unit and wherein the processor receives designation of a measurement target selected by the user through the operation unit from a plurality of measurement targets displayed on the display unit.
However, Collins further discloses issuing a warning when it is determined that a plurality of targets have been determined, displaying a plurality of determined targets on a display unit, and receiving designation of a target selected by a user (Collins, Para 53; “the segmentation module 216 presents for user selection 6 segmentation candidates in a temporary window […] these six candidates, instead of all segmentation candidates, are provided to the user for selection. A user may select one the system determined to be the best result”); and 
Collins is interpreted as disclosing a “warning” that a plurality of targets have been determined because a listing of a plurality of targets indicates to the user that a plurality of targets has been found.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565, Carter, and Collins above wherein, in the case where it is determined that a plurality of the measurement targets have been determined by the processor, the processor displays a warning on the display unit and displays the plurality of determined measurement targets on the display unit and wherein the processor receives designation of a measurement target selected by the user through the operation unit from a plurality of measurement targets displayed on the display unit in order to allow for user intervention during an automated diagnosis as needed as taught by Collins (Collins, Para 6-7).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chono and Chono ‘565 as applied to 17 above, and in further view of Toji et al. (US20140031690, hereafter Toji).
Regarding claim 22, Chono as modified by Chono ‘565 above discloses all of the limitations of claim 17 as discussed above.
Chono as modified by Chono ‘565 above does not clearly and explicitly disclose wherein the measurement target correction instruction is instruction for correcting the organ of the measurement target to another organ.
In an analogous target selection in an patient image field of endeavor Toji discloses changing from one measurement target to another (Toji, Para 136; describing deselecting one target and selecting another “The user provides instruction for modification, for example, on a blood flow group basis. In such a case, selection or de-selection of the blood flow group is instructed. More specifically, when a wrong blood flow group is selected as the target blood flow region, de-selection is instructed. In response, the target blood flow region modification unit modifies the target blood flow region to remove the wrong blood flow group from the target blood flow region. Furthermore, selection of the blood flow group which has not been extracted as the target blood flow region is instructed. In response, the target blood flow region modification unit modifies the target blood flow region to extract such a blood flow group as the target blood flow region”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Chono ‘565 above wherein the measurement target correction instruction is instruction for correcting the organ of the measurement target to another organ in order to allow a user to modify the selection as needed to reduce error and more accurately measure what is desired as taught by Toji (Toji, Para 136-138).
Chono as modified by Chono ‘565 and Toji above is interpreted as disclosing this limitation in the claim because Chono measures tissues (Chono, Para 8; “the measurement position may be a contour line of a part or a tissue within a subject”) and Toji modifies Chono to swap measurement targets.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chono et al. (US20150320399, hereafter Chono), Wang et al. (US20140187942, hereafter Wang), Carter et al. (US20100160781, hereafter Carter), and Collins et al. (US20060274928, hereafter Collins).
Regarding claim 23, Chono discloses an acoustic wave diagnostic apparatus (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1”), comprising:
a display unit (Chono, display unit 132) that displays an acquired acoustic wave image (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] a measurement computation unit 120 [...] a display unit 132”) (Chono, Para 8; “a display unit that displays the image generated by the image generation unit”);
an operation unit for a user to perform an input operation (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] an operation unit 108”) (Chono, Para 63; “The operation unit 108 has a keyboard, a pointing device, a voice input device, etc. The pointing device may be a mouse, a track ball, a touch panel provided on a display screen of the display unit 132, or the like”); and
a processor (Chono, measurement computation unit 120) configured to
automatically (Chono, Para 100; “In the above-described embodiment, measurement is automatically performed according to a measurement condition of step S110 in a situation where a position input of step S220 is not yet performed by the examiner at the beginning, and then, the examiner determines the properness of a measurement value [...] Because a measurement item is automatically measured depending on the measurement item or depending on the subject 2, an accurate measurement value is obtained in many cases, and there is a large effect of reducing the burden on the examiner.”) (Chono, Para 48-56; discussing automatically performing measurements; “The measurement setting unit 150 includes the measurement condition setting unit 152 and the auxiliary information setting unit 160 that generates and outputs the auxiliary information 1642, such as a measurement position candidate region, which serves as a refinement condition for identifying a measurement position by computation”, “the auxiliary information generation unit 164 calculates the measurement position candidate region by the computation scheme which sets the relatively rough position at which a measurement position may exist using the position information 1622 set by the position setting unit 162. This information is passed as the auxiliary information 1642 to the measurement position computation unit B 114 of the measurement position computation unit 110. In a specific example, the above-described computation performed by the auxiliary information generation unit 164 detects a position having a characteristic of the measurement position by pattern matching processing or edge detection processing, around a position indicated by the position information 1622 set by the position setting unit 162, and sets a region around the detected position, as a measurement position candidate region. In another scheme, a past pattern of measurement positions is statistically analyzed, a measurement position is estimated from the position information 1622 using this analysis result, and a region around this estimated position is set as a measurement position candidate region”) determine a measurement target included in the acoustic wave image displayed on the display unit (Chono, Para 52; “processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position, by the measurement position computation unit B 114”) (Chono, Para 49; “The measurement position computation unit 110 includes the measurement position computation unit A 112 and the measurement position computation unit B 114. Each the measurement position computation unit A 112 and the measurement position computation unit B 114 has a function of computing measurement position information 1102 which indicates the measurement position, on the basis of an image of a database 141 held in the recording unit 140 based on a tissue image 1062 generated by the ultrasonic image generation unit 106”) and based on score of likelihood or similarity assigned to a pattern in the acoustic wave image (Chono, Para 52; “the auxiliary information 1642 as described above is used as information to indicate a measurement position candidate region in a region that indicates a rough position of a measurement position, by the measurement position computation unit B 114. Accordingly, processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position. The characteristics are quantified to be an index of the likelihood of the measurement position”) , the measurement target being an organ or a lesion part (Chono, Para 8; “For example, the measurement position may be a contour line of a part or a tissue within a subject”) (Chono, Para 138; “the size of the position input 410 is adjusted to a size within which the right and left annulus portions 341 and the cardiac apex portion 332 which become key tissues in measurement items are assumed to be put”);
Chono is interpreted as disclosing automatically determining a measurement target in an image because the measurement target is described as being automatically measured based on identified characteristics, edge detection, or pattern matching. Although the user inputs a measurement condition, for example, what tissue is measured, Chono discloses where the measurement position and candidate in the image is automatically determined rather than being selected by the user.
set a measurement algorithm based on the measurement target (Chono, Para 53; “On the basis of the measurement position information 1102, the measurement value computation unit 122 performs measurement computation, among the above-described types of measurement computation, according to a measurement condition 1522 which has been set by the measurement condition setting unit 152”); and
measure the measurement target in the acoustic wave image based on the measurement algorithm set by the processor and display a measurement result on the display unit (Chono, Para 52; “When the measurement position is determined by the measurement position computation unit 110, the determined measurement position information 1102 is sent to the output image generation unit 130”) (Chono, Para 53; “The measurement value computation unit 122 performs measurement computation on the basis of the measurement position computed by the measurement position computation unit 110 […]Then, the result of the measurement computation is sent to the output image generation unit 130 and displayed on the display unit 132”).
Chono does not clearly and explicitly disclose wherein the processor is configured to determine whether a single measurement target has been determined, a plurality of measurement targets have been determined or the measurement target has not been determined; display a warning on the display unit in a case where it is determined that the measurement target has not been determined or the plurality of the measurement targets have been determined, display a plurality of measurement candidates on the display unit, and receive designation of a measurement target selected from a plurality of measurement targets displayed on the display by the user through the operation unit and display the selected one measurement target on the display unit.
In an analogous acoustic image processing field of endeavor Wang discloses determining whether a single measurement target has been determined, a plurality of measurement targets have been determined or the measurement target has not been determined (Wang, Para 50; “The line candidates with the largest confidence scores are found. Line candidates corresponding to the largest confidence scores are identified. A threshold is used, so any number of line candidates with a sufficient score may be located”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono wherein the processor is configured to determine whether a single measurement target has been determined, a plurality of measurement targets have been determined or the measurement target has not been determined in order to allow for the system to account for false detections and missing detections as taught by Wang (Wang, Para 15-18).
In an analogous ultrasound imaging system field of endeavor Carter discloses issuing a warning in a case where it is determined that a measurement target has not been determined (Carter, Para 26; “the system will automatically identify the vascular structure providing the majority of the blood flow into the abnormal tissue, and target that structure”) (Carter, Para 46; “the system also correctly determined and alerted the operator that there was no detectable target present”).
The use of the techniques of alerting a user that no target as been determined taught by Carter in the invention of measurement target ultrasound system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of alerting a user that no target was determined; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono wherein the processor is configured to issue a warning in a case where it is determined that the measurement target has not been determined by the processor in order to alert the operator as needed as taught by Carter (Carter, Para 46) which would allow a user to adjust as needed.
In an analogous medical imaging system field of endeavor Collins discloses displaying a warning when it is determined that a plurality of targets have been determined, displaying a plurality of determined targets on a display unit, and receiving designation of a target selected by a user (Collins, Para 53; “the segmentation module 216 presents for user selection 6 segmentation candidates in a temporary window […] these six candidates, instead of all segmentation candidates, are provided to the user for selection. A user may select one the system determined to be the best result”).
Collins is interpreted as disclosing a “warning” that a plurality of targets have been determined because a listing of a plurality of targets indicates to the user that a plurality of targets has been found.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono as modified by Carter above to include displaying a warning on the display unit in a case where it is determined that the plurality of the measurement targets have been determined, display a plurality of measurement candidates on the display unit, receive designation of one measurement target selected from the plurality of measurement target candidates displayed on the display unit by the user through the operation unit in order to allow for user intervention during an automated diagnosis as needed as taught by Collins (Collins, Para 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793